               Case 1:19-cv-00539 Document 1 Filed 01/18/19 Page 1 of 3



James A. Saville, Jr.
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, New York 10006-3793

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
ORE-CAL CORPORATION,                                                          :
                                                                             : Docket No. 19 cv _____ (   )
                           Plaintiff,                                        :

                - Against -                                        :
                                                                       COMPLAINT
MAERSK LINE A/S                                                    :

              Defendant.               :
--------------------------------------X


        Plaintiff, Ore-Cal Corporation, by and through its attorneys Hill Rivkins LLP, as and for

its complaint against the above named defendant alleges upon information and belief as follows:

                                                   PARTIES

        1.       At and during all times hereinafter mentioned, Plaintiff Ore-Cal Corporation was

and now is a corporation organized and existing under California law with an office and principal

place of business at 634 S. Crocker Street, Los Angeles, California 90021 and was the receiver,

consignee and/or owner of the subject shipment.

        2.       At and during all times hereinafter mentioned, Defendant Maersk Line A/S

(“Maersk”) was and now is a corporation organized and existing under foreign law with an office

and principal place of business at 180 Park Avenue, Suite 105, Florham Park, New Jersey 07932

and was and now is engaged in business as common carriers of goods for hire.
              Case 1:19-cv-00539 Document 1 Filed 01/18/19 Page 2 of 3



                                             JURISDICTION

        3.      This Honorable Court has subject matter jurisdiction pursuant to 28 U.S.C. §1333

and this is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure.

                                           THE CLAIM

        4.      In or about September 2017, there was delivered to Defendant a shipment of shrimp

in good order and condition and suitable in every respect for the intended transportation which

Defendant received, accepted and agreed to transport for certain consideration aboard the M/V

LEONIDIO from India to the United States pursuant to bill of lading SAFM769992252.

        5.      Defendant failed to re-deliver the subject shipment in the same good order and

condition as when they were received.

        6.      By reasons of the premises, Defendant breached and violated its duties and

obligations as a common carrier and bailee of the cargo, was negligent and careless in its handling

of the subject shipment and was otherwise at fault.

        7.      Plaintiff was the shipper, owner, consignee and/or insurer of the subject shipment

and brings this action on its own behalf and on behalf of all parties who are or may become

interested in the subject shipment, as their respective interests may ultimately appears, and Plaintiff

is entitled to maintain this action.

        8.      Plaintiff has performed all duties and obligations on its part to be performed.

        9.      By reason of the premises, Plaintiff has sustained damages as nearly as same can

now be estimated, no part of which has been paid, although duly demanded, in the total amount of

$137,115.07, plus interest, costs and attorneys’ fees.


                                                  2
                 Case 1:19-cv-00539 Document 1 Filed 01/18/19 Page 3 of 3



          W H E R E F O R E, Plaintiffs pray:

          1. That process in due form of law according to the practice of this Court may issue against

the Defendant.

          2. That if the Defendant cannot be found within this District, that all of their property

within this District be attached in the sum set forth in this Complaint, with interest and costs.

          3.    That a decree may be entered in favor of Plaintiff against Defendant the amount of

Plaintiff’s damages, together with pre-judgment interest, costs and attorneys’ fees.

          4. Plaintiff further prays for such other, further and different relief as to this Court may

deem just and proper in the premises.

Dated: New York, New York
       January 18, 2019



                                           HILL RIVKINS LLP
                                           Attorneys for Plaintiff


                                    By: /s/ James A. Saville, Jr.
                                            James A. Saville, Jr.

                                           45 Broadway, Suite 1500
                                           New York, New York 10006
                                           (212) 669-0600
                                           jsaville@hillrivkins.com


s:work\34488\Ppleadings\Complaint




                                                      3
